third party communication date of communication month dd yyyy cca_2015081814112728 id uilc number release date from sent tuesday date pm to cc bcc subject fw gabelli and sec_6707 below please find our thoughts on the gabelli case please let us know if you have any further questions in gabelli the question was whether a five-year limitations_period on fraud penalties against investment advisors begins to run when the fraud is complete or when the fraud is discovered the opinion does not support the contention that there cannot be an indefinite statute_of_limitations for civil penalties first gabelli involved a limitations statute that all agreed was applicable in contrast there is no limitations statute readily identifiable that applies to sec_6707 penalties prior to ajca changes the language of limitations statutes in the code just don’t fit the sec_6707 penalty for example sec_6501 runs from the filing of a return but there is no return on which the pre-ajca penalty is based so there is no way to know what the limitations_period would be second the court drew a distinction between when the government is a victim and when the government is bringing an action in which others were victims in the former case the law recognizes that it would be improper for a limitations_period to run when the fraud subject_to penalty was so effective that the victim didn’t know the fraud had occurred this rationale did not have the same force when the government was not the victim for sec_6707 penalties it is the government that is the victim the government is unable to timely investigate tax_shelter schemes to determine whether proper tax is being paid to the government if promoters do not timely inform the government of the shelters they are promoting was not the victim of fraud the victims were the clients of the investment advisors in gabelli however the government third the court quotes john marshall as condemning an unlimited period to bring a penalty action however that is not the holding in gabelli because sec_6501 plainly allows for an unlimited statute to seek a sec_6663 fraud_penalty additionally chief justice marshall appears to have been addressing penalties that punish rather than those that extract compensation and the sec_6707 it clearly isn’t a rule_of law penalty is designed to roughly compensate the government for the time and expense in discovering tax_shelters and revenue lost from failing to do so when a promoter did not register the tax_shelter with respect to penalties relating to promoters courts have acknowledged that while an unlimited period of limitations may seem a harsh result the result is in accordance with jurisprudence regarding the applicability of statutes of limitations to causes of action in favor of the government and that the result furthers the interests of congress in combatting fraud relating to the filing of various tax documents 952_f2d_920 6th cir in chief_counsel_advice issued in the service provided advice regarding whether there was a period of limitations under sec_6707 for the failure_to_register a tax_shelter cca date the cca concludes that there is no period of limitations for assessing the penalty under sec_6707 this is based on the conclusion that the penalty under sec_6707 is not a return-based liability so it is not governed by the general period of limitations in sec_6501 the cca also notes that the service has successfully argued that no period of limitations applies to promoter penalties under sec_6700 and sec_6701 and that these penalties may be assessed at any time courts have rejected both the application of sec_6501 and sec_28 u s c to such penalties see eg 952_f2d_920 6th cir concluding that the congress did not intend the statute_of_limitations contained in usc to apply to the assessment of penalties under sec_6701 977_f2d_1296 8th cir following mullikin and concluding that the period of limitations in usc does not apply to the assessment of penalties under sec_6700 or sec_6701 980_f2d_872 2d cir finding that usc does not impose a period of limitations on assessments under sec_6700 because usc applies only to an action suit or proceeding which is different from an assessment which is an ex_parte act and usc applies only to adversarial proceedings for the enforcement of any civil fine penalty or forfeiture but an assessment is not an enforcement but is merely the determination of a penalty 908_f2d_18 5th cir holding that no period of limitations applies to the penalty under sec_6700
